DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           QUINTICA RAINES,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-3089

                              [May 26, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 18-4305 CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

ARTAU, J.

    The defendant appeals his convictions and resulting sentences. While
we affirm as to all other issues raised on appeal, we agree with the
defendant's argument that his sentence on Count II, as reflected on the
written sentencing order, exceeds the statutory maximum of thirty years
for a Habitual Felony Offender (“HFO”) sentence.

   The trial court adjudicated the defendant guilty following a jury trial of
aggravated battery with a deadly weapon (Count I) and carrying a
concealed weapon by a convicted felon (Count II). The trial court
determined that the defendant qualified for sentencing as both a HFO and
a Prison Releasee Reoffender (“PRR”) on Count I, but only as a HFO on
Count II. The trial court orally sentenced the defendant to a term of
imprisonment of thirty years and one day on Count I and a concurrent
sentence of thirty years on Count II. However, the written sentencing order
incorrectly imposes concurrent terms of imprisonment of thirty years and
one day on both counts. The maximum penalty for a second-degree felony
as a HFO cannot exceed thirty years. § 775.084(4)(a)(2), Fla. Stat. (2020)
(“In the case of a felony of the second degree, for a term of years not
exceeding 30.”).

   We remand for correction of the written sentencing order to conform to
the trial court’s oral pronouncement of a thirty-year sentence on Count II.
“A court’s written order of judgment and sentence must not vary from its
oral pronouncement of judgment and sentence.” Patrick v State, 413 So.
2d 474, 475 (Fla. 2d DCA 1982). “Where a trial court’s written sentencing
order conflicts with the oral pronouncement, the oral pronouncement
controls.” Santiago v. State, 133 So. 3d 1159, 1167 (Fla. 4th DCA 2014);
see also Thomas v. State, 183 So. 3d 479, 480 (Fla. 4th DCA 2016) (finding
that the trial court’s oral pronouncement controlled over a conflicting
written sentencing order). On remand, the trial court shall correct the
written sentencing order. The defendant need not be present for this
ministerial task. The defendant's convictions and sentences are affirmed
in all other respects.

   Remanded with instructions and affirmed as to all other issues.

GERBER and KUNTZ, JJ., concur.

                           *         *        *

    Not final until disposition of timely filed motion for rehearing.




                                    2